Citation Nr: 0834907	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disease (COPD) and 
pleural plaques, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in St. Paul, Minnesota, which denied service connection 
for a lung disability, claimed as due to asbestos exposure.


FINDINGS OF FACT

1.  The veteran has two currently diagnosed lung disorders, 
pleural plaques and chronic obstructive pulmonary disorder 
(COPD).

2.  The veteran's currently diagnosed pleural plaques are at 
least as likely as not to have resulted from asbestos 
exposure during service.

3.  The veteran's currently diagnosed COPD is not the result 
of asbestos exposure during service or any other disease or 
injury in service.


CONCLUSIONS OF LAW

1.  The veteran's pleural plaques were caused by asbestos 
exposure and were incurred in service.  38 U.S.C. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran's COPD was not caused by asbestos exposure or 
otherwise incurred in or aggravated by service.  38 U.S.C. §§ 
1110, 5107; 38 C.F.R. §§ 3.300, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

A.  Asbestos-Related Lung Condition

Because the Board grants the veteran's claim for service 
connection for a lung condition as to pleural plaques related 
to asbestos exposure, the Board finds that any error related 
to the VCAA is moot as to that disability.  See 38 U.S.C. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).



B.  COPD

The veteran also has a lung disability diagnosed as COPD, 
which the Board concludes is not related to service.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2004 gave the veteran both second- 
and third-element notice.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  That letter 
also gave the veteran notice of the first three parts of the 
first-element Dingess notice.  There was no pre-adjudicative 
notice of parts four or five of the first-element Dingess 
notice.

Failure to provide pre-adjudicative notice of any element is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007).  The Secretary must show 
that this error was not prejudicial to the veteran, and can 
do so in three ways: by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 887; see also 
Mayfield, 19 Vet. App. 103, rev'd on other grounds, 444 F.3d 
1328.  In Sanders, the Federal Circuit recognized that this 
was not an exhaustive list of ways the Secretary could 
demonstrate lack of prejudice.  Sanders, 487 F.3d at 889.  
For the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Id. at 891; see also Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007) (noting that the adjudication is also essentially 
fair if the lack of notice does not "render the claimant 
without a meaningful opportunity to participate effectively 
in the processing of his or her claim").  

In this case, the failure to provide VCAA-compliant notice 
did not affect the essential fairness of this adjudication 
and was not prejudicial.  The Board has concluded that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a lung condition manifested by 
COPD.  Thus, any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot, and no 
further notice is needed.  The Board may proceed with 
consideration of the claim on the merits.  See generally 
Sanders, 487 F.3d 881; Dingess, 19 Vet. App. 473.  

In 2004, the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was rescinded by the Secretary during the course 
of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
See 38 C.F.R. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims that are 
not already associated with the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  See 38 C.F.R. § 5103A(d).  The 
veteran was afforded medical examinations in January and 
September 2005 to obtain opinions as to whether his condition 
can be directly attributed to service.  Further examination 
or opinion is unnecessary because, at a minimum, there is no 
persuasive and competent evidence that the lung disability 
diagnosed as COPD may be associated with the veteran's 
military service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. 103, rev'd 
on other grounds, 444 F.3d 1328.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  Service connection may be 
granted for a disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish 
service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran contends he should be service connected for a 
lung disability as a result of his asbestos exposure in 
service.  It is noted that the veteran has been diagnosed as 
having both COPD and pleural plaques.  The Board will first 
address the matter of whether COPD is related to service, to 
include asbestos exposure in service. 

Following a January 2005 VA compensation examination, to 
include spirometry, it was concluded that the veteran's 
obstructive lung disease (i.e. COPD) was secondary to 
smoking.  It was noted that the veteran reported smoking a 
pack of cigarettes a day for 40 years, which would mean he 
started smoking a pack a day somewhat before his period of 
service began in December 1965.  

Service connection for disability based on a veteran's 
addiction to nicotine is prohibited on claims, such as the 
veteran's, filed after June 9, 1998.  38 U.S.C. § 1103 (West 
2002); 38 C.F.R. § 3.300.  There is no indication that the 
veteran's COPD was caused by anything other than his smoking, 
as the January 2005 VA examination clearly states.  See 38 
C.F.R. § 3.300(b)(1) (service connection possible in the face 
of disability resulting from use of tobacco products during 
service if the disability can be "otherwise shown" to have 
been incurred or aggravated during service).  Also, the 
veteran's COPD is not shown to have appeared to the required 
degree of disability within any applicable presumptive 
period.  See 38 C.F.R. § 3.300(b)(2).  Thus, the Board 
concludes that service connection for COPD is not warranted. 

The Board notes that the veteran has also been diagnosed as 
having pleural plaques.  Now, the Board will address whether 
such may be related to a disease or injury in service to 
include asbestos exposure.  

The Board notes that the veteran reports he was on a 
transport ship for 21 days where he slept in close proximity 
to pipes insulated in a material that sloughed off in a dust 
form as he slept.  See id.  The January 2005 examination 
states that the asbestos exposure could have occurred during 
service.  The Board finds this satisfies the second element 
of Hickson, a showing of in-service incurrence.  See Hickson, 
12 Vet. App. at 253.  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other 
asbestos-related diseases, nor has the Secretary promulgated 
any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  VA, however, has issued a circular on asbestos-
related diseases, entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular), which 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  The DVB circular remains in 
the rating manual.  See Adjudication Procedure Manual 
Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
9. "Service Connection for Disabilities Resulting from 
Exposure to Asbestos" ("M21-1MR"); see also VAOPGCPREC 4-
00 (Apr. 13, 2000), summary available at 65 Fed. Reg. 33422-
02 (2000).

Inhaling asbestos fibers can produce fibrosis and tumors.  
M21-1MR IV.ii.2.C.9.b.  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See id.  The latent period for the 
development of disease due to exposure to asbestos ranges 
from 10 to 45 or more years between first exposure and the 
development of disease.  M21-1MR IV.ii.2.C.9.d.  Disease-
causing exposure to asbestos may be brief.  M21-1MR, 
IV.ii.2.C.9.c.; see also M21-1, Part VI, § 7.21(b)(2) (as 
short as a month).  

The veteran's post-service history reflects possible asbestos 
exposure.  The veteran kept a side job with a remodeling 
company, which consisted of cleaning up remodeled spaces, 
removing siding, sweeping floors, and cleaning bathrooms.  
The veteran did not know if he was exposed to asbestos during 
this work, though there are indications that this type of 
work involves asbestos exposure.  See M21-1MR IV.ii.2.C.9.f.  

The veteran clearly presently suffers from some form of 
asbestos-related lung disease and, given the time the veteran 
spent in proximity to asbestos in service and given the VA 
examiner's opinion, it is at least as likely as not that the 
pleural plaques were caused by this exposure.  See 38 U.S.C. 
§ 5107(b); Hickson, 12 Vet. App. at 253; M21-1MR, 
IV.ii.2.C.9.c.  Giving the veteran the benefit of the doubt, 
the claim for service connection for pleural plaques 
resulting from asbestos exposure is granted.  38 U.S.C. § 
5107(b); Gilbert, 1 Vet. App. at 55.  Because the etiology of 
the veteran's COPD is his smoking, and nothing else, service 
connection is unavailable for that disability.  See 38 C.F.R. 
§ 3.300.



ORDER

Entitlement to service connection for pleural plaques is 
granted.

Entitlement to service connection for COPD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


